Case: 15-40430      Document: 00513307404         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40430
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN ANTONIO GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-959-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Antonio Gonzalez
raises an argument that he concedes is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562 & n.28 (5th Cir. 2013) (en banc), which held that
the generic, contemporary definition of “sexual abuse of a minor” does not
include the asserted age-differential requirement. He also raises an argument
that he concedes is foreclosed by United States v. Elizondo-Hernandez, 755


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40430   Document: 00513307404     Page: 2   Date Filed: 12/15/2015


                                No. 15-40430

F.3d 779, 781-82 (5th Cir. 2014), cert. denied, 135 S. Ct. 1011 (2015), which
held that the Texas offense of indecency with a child by contact satisfied the
generic definition of “sexual abuse of minor.”     The motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                      2